Citation Nr: 1744234	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected asthma, in excess of zero percent from November 18, 1985, in excess of 10 percent from October 7, 1999, and in excess of 30 percent from August 20, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2012 and February 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was scheduled to appear at the Lincoln RO for a personal hearing before a Veterans Law Judge; however, she withdrew her request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The issue of entitlement to an increased rating for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDINGS OF FACT

1.  In February 1988, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

2.  Evidence received since the February 1988 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD; such evidence is not cumulative or redundant of evidence already of record.

3.  The evidence is at least evenly balanced as to whether the Veteran's acquired psychiatric disorder to include PTSD and depressive disorder is related to her active military service.



CONCLUSIONS OF LAW

1.  The February 1988 Board decision denying service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 20.1100 (1987).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, an acquired psychiatric disorder to include PTSD and depressive disorder was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and material evidence

Entitlement to service connection for a psychiatric disability, to include PTSD, was denied in a February 1988 Board decision.  The February 1988 Board decision is final.  38 U.S.C. § 4004(b) (1988).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Therefore, as a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The basis for the February 1988 denial was that the Veteran was only treated for personal problems during and immediately after service; a psychiatric disability was not clinically diagnosed until the 1980's.  As such, it was determined that the diagnosed psychiatric disability was not incurred in service, nor was psychosis manifested within one year following the Veteran's separation from service.  The Veteran filed her request to reopen in March 2011.

Without the need to discuss every piece of newly received evidence in detail, the Board finds that new and material evidence has been received regarding the request to reopen the Veteran's claim for an acquired psychiatric disorder to include PTSD.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  The newly added evidence of record includes a July 2011 statement from the Veteran's mental health treatment provider, S.K., who noted that she has been treating the Veteran since February 2007.  She confirmed diagnoses of panic disorder with agoraphobia, schizoaffective disorder, and rule-out borderline personality disorder.  S.K. reported, "in 2009, the Veteran began to give details of nightmares and flashbacks related to her time in the military over the next year it became evident that she had been traumatized by incidents that occurred ruing her time of service."  Additionally, in a January 2013 statement, Dr. N.D. summarized the Veteran's claimed in-service harassment and opined, "[i]n my opinion, [the Veteran] suffers from post-traumatic stress syndrome and is unable to function as a result of her treatment while in the military."

Accordingly, the Board finds that this evidence is sufficient to reopen the previously-denied claim for of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

III. Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychosis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience because these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (38 C.F.R. § 3.304 (f)(3) applies only to hostile military or terrorist activity, and generally does not apply in sexual assault cases among military personnel).  The only notable change for claims predicated on personal assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the Court has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."  The Manual Rewrite has now been renamed the VA Adjudication Procedures Manual, M21-1.

In this case, the Veteran asserts that she has an acquired psychiatric disorder to include PTSD, which began during her military service.  Specifically, she argues that she developed a psychiatric disorder as a result of difficult work she performed as a medical services specialist on the pediatric ward.  See the Veteran's statement dated May 2011.  She has further contended that she was sexually harassed and assaulted by a supervising officer.  Id.; see also the Veteran's stressor statement dated January 2013.

The Board initially notes that the record does not reflect, and the Veteran does not contend, that the stressors upon which she relies are related to combat or POW experiences.  Thus, the record must contain service records or other credible evidence which corroborates the reported stressor.  See 38 C.F.R. § 3.304(f)(5).

The Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and cases cited therein (holding that the Board has the duty to assess credibility and weight to be given to the evidence).  As a lay person, the Veteran is competent to provide evidence of observable events, including having been harassed and/or assaulted.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus becomes one of credibility.

The Board recognizes that the present case, involving allegations of personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which a veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. Ap. 393, 399 (1998).

To this end, the record reflects that the Veteran served on active duty from January 1975 to December 1975.  Not surprisingly, there is nothing in her service personnel and treatment records that specifically documents sexual harassment or assault at any point during her military service.  However, the Veteran's service treatment records (STRs) dated in July 1975 noted that she suffered from chronic depression.  In September 1975, it was indicated that the Veteran "manifests a sociopathic personality disorder showing many features of the dissocial type.  At the same time, she is quite passive aggressive and paranoid."  In an October 1975 psychiatric evaluation report, the Veteran was diagnosed with adjustment reaction of adolescence characterized by depression and anxiety, as well as a personality disorder.  It was noted that the Veteran gives a recent history of job dissatisfaction and of generalized disappointment with the Air Force.  The report indicated that the Veteran "gives a long history of adjustment difficulties including problems in her family, in her social and educational histories (dropped out of high school)."  It was further stated that the Veteran "also gives a history of having had long-term interpersonal difficulties both in her family and social settings."  The report recommended that the Veteran be separated from service.  In a November 1975 memorandum, it was indicated that the Veteran had been interviewed on several occasions in order to identify areas of irritation prompting her inability to adjust to military life.  It was reported that the Veteran related "her total dissatisfaction in her present environment and states that she is unable to overcome her adjustment difficulties."

Post-service treatment records show that the Veteran was treated for complaints of nervous problems in June 1974.  She reported "a long history of social adjustment problems and emotional discomfort."  The Veteran indicated that her first memory of fear was when she was twelve.  It was further noted that the Veteran's "adjustment problems were such that she dropped out of school before graduating."  A December 1974 private treatment record noted that the Veteran had a passive-aggressive personality.

In an August 1977 statement, the Veteran reported that she had to go to the psychiatric emergency facilities two or three times and there the doctor prescribed different medications to help calm her down.

VA treatment records dated in October 1984 noted a differential diagnosis of chronic paranoid schizophrenia with acute exacerbations versus bipolar disorder.  A VA treatment record dated in December 1984 indicated that the Veteran "has a long history of severe bipolar disorder [and] borderline personality."  In February 1985, it was reported that the Veteran has been continuously seriously depressed since October 1984 with prior major depressive episodes in March 1983, December 1983, and June 1984.  VA treatment records dated in April 1985 documented diagnoses of atypical psychosis, atypical depression, and borderline personality disorder.  The treatment provider further noted that the Veteran had a history of recurrent depression with multiple psychiatric hospitalizations in the past including head banging, self-mutilation, paranoia, and anxiety.

In a July 1985 statement, the Veteran asserted that her psychiatric symptoms began to bother her in August 1975 and have occurred intermittently since that time.  In a 1985 statement, N.D. reported that she knew the Veteran immediately after her military discharge, and was aware to that the Veteran was experiencing difficulty adjusting to her post-service life.

In a March 1986 statement, J.W. indicated that he was the Veteran's teacher and counselor when she was in high school.  He reported that the Veteran "appeared to be a typical teenager with normal teenage problems."

In an April 1986 statement, A.G. reported that she and the Veteran were good friends both before and after the Veteran's military service.  A.G. described the Veteran's normal behavior prior to her military enlistment and detailed her psychiatric problems following her active duty discharge.  These contentions were corroborated by April 1986 statements from N.S. and R.G., as well as the Veteran's mother.

An August 1986 VA psychiatric evaluation noted the Veteran's report that her psychological problems began when she was training as a medical corpsman in the Air Force.  The examiner diagnosed the Veteran with major depression with mood-congruent psychotic features with an approximately 10 year history of paranoid ideation.

In a February 1987 letter, Dr. R.H. reported that the Veteran had been his patient since 1983.  He confirmed continuing diagnoses of major depression and atypical psychosis.  Dr. R.H. explained, "[a]lthough [the Veteran] reports brief counseling in high school and a brief outpatient experience in 1974, there is no history or record of major depressive episodes prior to her entry in the service [until] later 1974 or 1975.  According to [the Veteran], she had a significant period of depression in the service and was evaluated psychiatrically."  Dr. R.H. continued, "[b]y 1981, the diagnosis of affective disorder (major depression, rule-out bipolar disorder) had been made by Dr. G. of Tucson, and anti-depressant therapy had been started."  Dr. R.H. further noted that the Veteran "reports very disagreeable reactions to military life.  Hostility and petty regimentation were confusing to her, and her self-esteem was injured by her inability to adapt."

In a July 2011 statement, the Veteran's treatment provider, S.K. reported that the Veteran was diagnosed with panic disorder with agoraphobia, schizoaffective disorder rule-out borderline personality disorder.  S.K. stated that, "[i]n 2009, [the Veteran] began to give details of nightmares and flashbacks related to her time in the military.  Over the next year, it became evident that she had been traumatized by incidents that occurred during her time of service."

In a January 2013, another of the Veteran's treatment providers, N.D., submitted a statement in which he detailed the Veteran's in-service sexual harassment.  He then opined, "[i]n my opinion, [the Veteran] suffers from post-traumatic stress syndrome and is unable to function as a result of her treatment while in the miltiary."

In a June 2013 psychiatric evaluation, Dr. A.T. confirmed the Veteran's continuing diagnoses of PTSD, depressive disorder, not otherwise specified (NOS), and panic disorder with agoraphobia; which he indicated were due to military sexual trauma as a result of sexual harassment and assault.

The Veteran was then afforded a VA examination in September 2013 at which time the examiner determined, "[i]t is less likely than not the markers in service for which the Veteran had received treatment, was anxious, etc. are related to claimed [military sexual trauma] occurred.  It is more likely than not that the markers in service, are not markers of sexual trauma or MST, but rather, a continuity of a pre-existing mental disorder."  The examiner continued, "[w]e have unmistakable evidence that a pre-existing mental disorder occurred.  The Veteran was noted for marked suspiciousness, paranoid ideation, dysregulation of affect, unusual and peculiar ideation of a delusional quality."  The examiner further noted that the Veteran dropped out of school at age 17 and reported that her psychological symptoms dated back until she was 12.  The examiner stated, "it is as likely as not, that the Veteran's symptoms noted in service were a natural progression of the depressive disorder NOS."  The examiner further opined that the Veteran's voluminous mental health treatment records do not fit with a diagnosis of PTSD.  The examiner additionally reported that the Veteran's depression disorder, NOS, naturally progressed in service and then became inflamed several years post-service.  He concluded, "[t]hat does not support a permanent aggravation."

In an October 2014 detailed letter, Dr. J.R., the Veteran's treating VA psychologist diagnosed the Veteran with PTSD that is more likely than not a result of her reported military sexual trauma.  Dr. J.R.'s opinion was based upon the Veteran's self-report of events and symptoms, her personal observation of the Veteran's behaviors in session, review of available records, and review of pertinent medical literature.  Dr. J.R. explained,

The available evidence supporting this suggests she was functioning in the Air Force sufficient to be promoted, and was functioning in her assigned role in the Pediatrics Ward, that she was unwilling to disclose why she wanted separation and that transfer would not be acceptable due to ongoing threats to her safety and well-being, and that after her separation she was no longer functional, as evidenced by a long history of hospitalizations and school/occupational failures. . . As a VA clinician, I know that many of the individuals seen for combat-related PTSD, for example, have a history of prior trauma or prior psychological symptoms, but the current PTSD symptoms are qualitatively different from those prior to their functioning well in the military and then not functioning well, either directly after the trauma or commonly with dysfunction arising after discharge. . . Although she has been given a variety of diagnoses in the past, it is my clinical opinion that this is due to symptom overlap across diagnostic categories.  [The Veteran's] symptoms have been consistent with her current diagnosis of PTSD, along with depression.

After a review of the record, the Board has determined that the evidence of record indicates that the evidence supports a finding that the Veteran's psychiatric disability, to include PTSD and depressive disorder, were incurred during her military service.  In particular, as to the preliminary question of whether the Veteran's psychiatric disorder pre-existed her military service, the Board recognizes that the Veteran had mental health treatment prior to service.  However, her December 1974 enlistment examination is pertinently absent any documentation of a pre-existing psychiatric disorder.  As such, the presumption of soundness does apply.  See 38 U.S.C.A. § 1111.

The question therefore becomes whether there is clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed her military service.  As described above, the September 2013 VA examiner concluded that the Veteran suffered from a psychiatric disorder, which pre-existed her military service.  In contrast, the Veteran has submitted multiple statements from her mental health treatment providers indicating that she suffers from a psychiatric disorder, to include PTSD and depressive disorder, which was incurred in her military service.  See the positive nexus opinions dated October 2014, June 2013, January 2013, July 2011, and February 1987.  Clear and unmistakable evidence is a formidable evidentiary burden, requiring that the result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Given the conflicting clinical evidence discussed above, the the Board finds that VA has not met its formidable burden of establishing that the Veteran's psychological disorder pre-existed her military service.

As to whether the Veteran's diagnosed psychiatric disorder to include PTSD was incurred during her military service, the Veteran has asserted multiple stressors including sexual harassment and assault by a supervising officer during her military service.  To this end, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden, supra; see also Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal; however, the Board nevertheless finds that the evidence is at least in equipoise.  Given the circumstantial evidence of record that tends to corroborate the reported harassment and assault, the Board finds that the in-service stressors identified by the Veteran have been verified.  See 38 C.F.R. § 3.304(f)(5).

Moreover, if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident.  Further, the Court has said that the categorical statement, used in other decisions, such as Moreau and Cohen, that an opinion by a mental health professional based on a post-service examination cannot be used to establish the occurrence of a stressor is not operative in a personal assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Indeed, in Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304 (f)(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

Overall, the Board finds that the record supports an award of service connection for PTSD as due to personal assault and service connection for an acquired psychiatric disorder to include depressive disorder, NOS, as due to military service.  In so finding, the Board acknowledges that the September 2013 VA examiner indicated that the Veteran was misdiagnosed with PTSD, and further concluded that the Veteran's diagnosed depressive disorder was not aggravated by her military service.  However, given the Veteran's credible lay statements corroborated by records of her impaired military performance, the multiple lay statements from friends and family who knew the Veteran both before and immediately following her military service, as well as the probative positive nexus opinions from the Veteran's multiple treatment providers, the evidence is at least evenly balanced as to whether the Veteran's diagnosed PTSD with depressive disorder is related to her military service including the claimed military stressors.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for these diagnosed psychiatric disorders is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for an acquired psychiatric disorder to include PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder is granted.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that the remaining issue on appeal must be remanded for further development.

As to the service-connected asthma, the Veteran and her representative have repeatedly contended that her asthma symptomatology is significantly worse than was contemplated by the most recent (January 2013) VA examination.  Thus, in order to ensure that the record reflects the current extent of this disability, and to consider the possibility of a higher rating under every potential diagnostic code and theory, a VA examination, with findings responsive to the pertinent rating criteria, is needed.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since November 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Upon receipt of all additional records, schedule an appropriate VA compensation examination reassessing the severity of the Veteran's service-connected asthma.  The claims file must be made available to the examiner for review in connection with the examination.  

The examination should be performed in accordance with the current disability benefits questionnaire, to include appropriate pulmonary function testing.

The examiner should discuss any occupational impairment caused by the service-connected asthma.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


